USCA11 Case: 21-12784       Date Filed: 10/12/2022   Page: 1 of 7




                                             [DO NOT PUBLISH]

                             In the

         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-12784
                    Non-Argument Calendar
                    ____________________


In re: DAWN C. OHLSSON,
                                                          Debtor.
___________________________________________________
DAWN C. OHLSSON,
                                               Plaintiff-Appellant,
versus
U.S. BANK NATIONAL ASSOCIATION,
as trustee for Structured Asset Securities
Corporation Mortgage Pass-Through
USCA11 Case: 21-12784        Date Filed: 10/12/2022     Page: 2 of 7




2                      Opinion of the Court                21-12784

Certificates, Series 2006-BC1,


                                               Defendant-Appellee.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
               D.C. Docket No. 8:20-cv-01266-MSS,
                   Bkcy No. 8:20-bk-00975-CPM
                     ____________________


Before WILSON, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Dawn Ohlsson, a debtor filing for bankruptcy under Chap-
ter 7 and proceeding pro se, appeals the district court’s order af-
firming the bankruptcy court’s order granting U.S. Bank National
Association’s (“U.S. Bank”) motion for in rem relief from the au-
tomatic stay. Ohlsson’s opening brief contains lengthy summar-
ies of general equitable principles and the law concerning trusts
and estates. Despite this, she appears to make a handful of argu-
ments on appeal that we must address. Because we write only for
the parties, we will not recite the facts underlying this appeal in a
separate section of this opinion.
USCA11 Case: 21-12784         Date Filed: 10/12/2022    Page: 3 of 7




21-12784               Opinion of the Court                         3

       When we review an order of a district court entered in its
role as an appellate court reviewing a bankruptcy court’s decision,
we independently examine the factual and legal determinations of
the bankruptcy court, applying the same standards of review as
the district court. In re FFS Data, Inc., 776 F.3d 1299, 1303 (11th
Cir. 2015). We review de novo determinations of law, whether
from the bankruptcy court or district court, and review a bank-
ruptcy court’s factual findings for clear error. In re Bilzerian, 100
F.3d 886, 889 (11th Cir. 1996).
        Ohlsson first argues that U.S. Bank lacked standing to re-
quest relief from the automatic stay because it is not a “party in
interest.” Under 11 U.S.C. § 362(a), a bankruptcy petition oper-
ates as a stay of, among other things, “the enforcement, against
the debtor or against property of the estate, of a judgment ob-
tained before” the petition was filed and “any act to obtain posses-
sion of property of the estate . . . or to exercise control over prop-
erty of the estate.” However, on request of “a party in interest”
and after notice and a hearing, the bankruptcy court shall grant
relief from the stay, in relevant part,
       (1) for cause, including the lack of adequate protec-
       tion of an interest in property of such party in inter-
       est;
       (2) with respect to a stay of an act against property
       under subsection (a) of this section, if—
USCA11 Case: 21-12784         Date Filed: 10/12/2022     Page: 4 of 7




4                       Opinion of the Court                 21-12784

              (A) the debtor does not have an equity in such
              property; and
              (B) such property is not necessary to an effec-
              tive reorganization;
Id. § 362(d). A “party in interest” includes a “creditor,” which is
defined as an “entity that has a claim against the debtor that arose
at the time of or before the order for relief concerning the debt-
or.” 11 U.S.C. § 101(10)(A). Ohlsson cites Rule 3002 of the Fed-
eral Rules of Bankruptcy Procedure to argue that U.S. Bank must
have filed a claim to be considered a party in interest. See Fed. R.
Bankr. P. 3002(a) (“A secured creditor, unsecured creditor, or eq-
uity security holder must file a proof of claim or interest for the
claim or interest to be allowed . . . .”). But Rule 3002(a) also states
that “[a] lien that secures a claim against the debtor is not void
due only to the failure of any entity to file a proof of claim.” Id.
Here, U.S. Bank received a judgment of foreclosure in its favor in
the amount of $316,414.48 relating to the real property at issue
underlying this appeal. Under Rule 3002(a), U.S. Bank’s failure to
file a proof of claim does not “void” this lien. Accordingly, U.S.
Bank is a party in interest capable of seeking relief from the auto-
matic stay.
        Moreover, “[i]n a chapter 7 liquidation case, if it appears
from the schedules that there are no assets from which a dividend
can be paid, the notice of the meeting of creditors may include a
statement to that effect; that it is unnecessary to file claims; and
that if sufficient assets become available for the payment of a divi-
USCA11 Case: 21-12784            Date Filed: 10/12/2022       Page: 5 of 7




21-12784                  Opinion of the Court                             5

dend, further notice will be given for the filing of claims.” Fed. R.
Bankr. P. 2002(e). This is relevant here. As the bankruptcy court
explained to Ohlsson, her Chapter 7 case was a “no asset” bank-
ruptcy, so U.S. Bank had no duty to file a proof of claim because
such claims are pointless in “no asset” cases. [Doc. 16 at 4, 10].
Accordingly, neither the bankruptcy court nor district court erred
in concluding that U.S. Bank was a party in interest with standing
to seek relief from the automatic stay.
        Next, Ohlsson seemingly argues that the lower courts
erred by not considering whether U.S. Bank’s claim is fraudulent.
She explains in her reply brief that the foreclosure judgment U.S.
Bank received in state court “was based on a certain settlement
agreement between the parties, an agreement that [U.S. Bank]
failed to uphold and negated.” She then elaborates on how U.S.
Bank allegedly breached the settlement agreement upon which
the state court’s final foreclosure judgment was based. The dis-
trict court determined that the bankruptcy court properly de-
clined to address this issue because it was barred by the Rooker–
Feldman doctrine. 1 Under that doctrine, “[i]t is well-settled that a
federal district court lacks jurisdiction to review, reverse, or inval-
idate a final state court decision.” Dale v. Moore, 121 F.3d 624,
626 (11th Cir. 1997). At no point in her opening or reply briefs



1 D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983); Rook-
er v. Fid. Tr. Co., 263 U.S. 413, 44 S. Ct. 149 (1923).
USCA11 Case: 21-12784         Date Filed: 10/12/2022     Page: 6 of 7




6                       Opinion of the Court                 21-12784

does Ohlsson attempt to rebut the district court’s application of
the Rooker–Feldman doctrine.
        That said, we review de novo the application of the Rook-
er–Feldman doctrine. Lozman v. City of Riviera Beach, 713 F.3d
1066, 1069 (11th Cir. 2013). Here, we cannot conclude that the
district court erred by concluding that the Rooker–Feldman doc-
trine precluded the bankruptcy court’s consideration of Ohlsson’s
challenge to U.S. Bank’s right to foreclose on the real property at
issue pursuant to the state court’s final foreclosure judgment.
See, e.g., In re Bertram, 746 F. App’x 943, 949 (11th Cir. 2018)
(“We agree with the bankruptcy court and district court that the
Rooker–Feldman doctrine barred the [debtors’] claims that
sought to invalidate the state court’s final foreclosure judg-
ment.”).
       Lastly, Ohlsson argues that U.S. Bank could not seek relief
from the automatic stay under 11 U.S.C. § 362(d)(4), which au-
thorizes relief “if the court finds that the filing of the [bankruptcy]
petition was part of a scheme to delay, hinder, or defraud credi-
tors.” But neither the bankruptcy court nor district court relied
upon § 362(d)(4); instead, the district court clearly explained that
§ 362(d)(1) and § 362(d)(2) authorized U.S. Bank’s requested relief
from the automatic stay. Ohlsson never challenges these bases
for the district court’s decision, and we find no error in the district
court’s application of § 362(d)(1) and § 362(d)(2). Accordingly,
even if Ohlsson is correct that § 362(d)(4) does not authorize relief
USCA11 Case: 21-12784       Date Filed: 10/12/2022   Page: 7 of 7




21-12784              Opinion of the Court                      7

from the automatic stay, that does not provide a basis for us to
reverse the lower courts’ granting U.S. Bank’s requested relief.
       For the foregoing reasons, the bankruptcy cout’s and dis-
trict court’s grant of U.S. Bank’s requested relief from the auto-
matic stay is
      AFFIRMED.